
	

115 SRES 588 IS: Expressing the sense of the Senate regarding the need for transparency regarding meetings between President Donald J. Trump and Russian President Vladimir Putin.
U.S. Senate
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 588
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2018
			Mr. Merkley submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate regarding the need for transparency regarding meetings between
			 President Donald J. Trump and Russian President
			 Vladimir Putin.
	
	
 Whereas it is the unanimous conclusion of the United States intelligence community that the Government of the Russian Federation interfered in the 2016 Presidential election, at the direction of Russian President Vladimir Putin, to advance the candidacy of then-candidate Donald J. Trump;
 Whereas President Trump has repeatedly cast doubt on intelligence community conclusions regarding Russia’s attacks during the 2016 election and suggested at his Helsinki press conference, as he has in previous statements, that he believes President Putin’s denials despite evidence to the contrary;
 Whereas President Trump and individuals associated with his 2016 Presidential campaign remain subjects of an ongoing investigation led by Special Counsel Robert S. Mueller III relating to Russia’s efforts to interfere in the 2016 United States Presidential election, an investigation which has yielded 32 indictments and 5 guilty pleas to date;
 Whereas President Trump reportedly personally requested that his meeting at the July 16, 2018, Helsinki Summit with President Putin be one-on-one and excluded other United States officials; and
 Whereas, since the Helsinki Summit, President Trump and President Putin alluded to oral agreements they made, the specifics of which have not been made known publicly: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)President Trump should not meet with President Putin or any official of the Russian Federation without another senior United States official present; and
 (2)the President, or a designee of the President, should within 7 days report to Congress, in the appropriate setting, on the substance of President Trump’s meeting with President Putin, including any agreements or commitments made on behalf of the United States.
			
